EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Cross on 6/15/2022.
The application has been amended in the claims as follows: 
--Claims 12-25 are cancelled. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:			A burner in a furnace comprising a burner head positioned at the distal end of a passageway, forming a coanda-curved surface, wherein a nozzle directs fuel to flow onto the coanda-curved surface to the outer surface of burner tile, wherein the fuel nozzle and burner head are configured so that the fuel mixes with inert gases from a furnace during flow along the coanda-curved surface to produce a fuel-inert gas mixture prior to mixing with air from the passageway; and an air channel defined by an outside edge of the coanda-curved surface in fluid flow communication with the passageway is configured such that the air flows from the passageway through the channel to mix with the fuel-inert gas mixture coming from the coanda-curved surface to produce a flame. 
The prior art of Rickie (EP 0645583) or of Martin (US Pub 20150044618) discloses A burner for burning a combustible mixture in a furnace to produce a flame, wherein the combustible mixture comprises fuel and air, the burner comprising: a burner tile having an outer surface and an inner surface, the outer surface extends along a furnace wall of the furnace, and the inner surface defines a passageway extending normal to the outer surface, wherein the passageway terminates in a distal end at the outer surface; a fuel duct extending at least partially through the passageway and terminating in at least one fuel nozzle; a burner head positioned at the distal end of the passageway and forming a coanda-curved surface, wherein the nozzle directs fuel onto the coanda-curved surface such that the fuel flows along the coanda-curved surface to the outer surface of the burner tile but does not disclose the novelty features mentioned above, in particular about, a nozzle directs fuel to flow onto the coanda-curved surface to the outer surface of burner tile, wherein the fuel nozzle and burner head are configured so that the fuel mixes with inert gases from a furnace during flow along the coanda-curved surface to produce a fuel-inert gas mixture prior to mixing with air from the passageway and such cannot be modified without impermissible hindsight as it claimed. 





Conclusion
3.	The prior art does not disclose the radiant wall burner as claimed in the invention.												Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.							




/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799